UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1708


WILLIAMS LEE GRANT, II,

                    Plaintiff - Appellant,

             v.

U.S. DEPARTMENT OF DEFENSE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Paula Xinis, District Judge. (1:18-cv-01705-PX)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Lee Grant, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Lee Grant, II, appeals the district court’s order dismissing his complaint

against the United States Department of Defense as frivolous. We have reviewed the

record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the

reasons stated by the district court. Grant v. U.S. Dep’t of Def., No. 1:18-cv-01705-PX

(D. Md. June 15, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            DISMISSED




                                           2